DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 7/15/2019 and the remarks and amendments filed on 9/10/2021.  Currently, claims 1-9 and 32-39 are pending.  

Reasons for Allowance

Claims 1-9 and 32-39, filed on 9/10/2021, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

responsive to determining that a change is associated with the model quality metric associated with the first prediction model, generating a signal to cause the computer-implemented decision tree model or a sequence model to identify causes of the change using feature distribution statistics; 

responsive to determining that the ranking of features by importance has changed, determining whether statistics regarding a distribution of features have changed

The closest prior art of record Sampaio (US 20200366699 A1) discloses a process for adaptive threshold estimation for streaming data, but fails to disclose the signal to cause the computer-implemented decision tree model or a sequence model to identify causes of the change using feature distribution statistics, the signal to initiate a system health check comprising determining whether a ranking of features by importance has changed, and responsive to determining that the ranking of features by importance has changed, determining whether statistics regarding a distribution of features have changed as claimed.  

Accordingly, the 35 USC § 103 rejection of claims 1-9 and 32-39 has been withdrawn.




Applicant’s arguments and amendments, filed on 9/10/2021, with respect to the 35 USC § 112(b) rejection of claims 1-9 and 32-39 have been fully considered and are persuasive. The 35 USC § 112(b) rejection of claims 1-9 and 32-39 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/ALAN CHEN/Primary Examiner, Art Unit 2125